Citation Nr: 0420530	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-20 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to VA outpatient dental treatment, to include 
eligibility for Class II(a) status under 38 C.F.R. 
§ 17.161(c).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  Discharge documents show that his military 
occupational specialty was a Field Artillery Cannoneer, and 
that he engaged in combat operations from December 1952 to 
November 1953, in Korea.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating action of the VA Dental Clinic at the 
Altoona, Pennsylvania, VA Medical Center (VAMC).  Initially, 
the veteran submitted his April 2002 claim to the RO, and 
VCAA notice was provided in May 2002.  The veteran was 
notified, in July and August 2002, of the denial by the 
dental clinic, and he disagreed with that rating in August 
2002.  Jurisdiction of his claim was next transferred to the 
Pittsburgh, Pennsylvania VA RO for further action on his 
pending appeal, including the promulgation of the November 
2002 statement of the case (SOC).  VA Form 9 was received in 
December 2002.  The veteran did not elect a hearing.  

The veteran next mailed evidence and argument directly to the 
Board, which was received in April 2003 without a waiver of 
regional office jurisdiction.  However, as it is merely 
duplicative of evidence and argument previously of record, no 
further action is warranted on this matter.  


FINDINGS OF FACT

1.  The veteran has been notified to submit any and all 
information pertaining to his dental claim, or to put VA on 
notice of any such evidence; VA has obtained all relevant, 
adequately identified evidence; and all evidence necessary 
for the equitable disposition of the veteran's claims has 
been developed.

2.  The veteran is not a POW, does not have a service-
connected disability rated at a schedular 100 percent, and is 
not in receipt of a total disability rating due to individual 
unemployability (TDIU).

3.  The veteran is not admitted to a VA facility, or 
otherwise entitled to benefits under Chapter 17 of Title 38 
United States Code (hereinafter "Chapter 17").

4.  The veteran is not receiving VA rehabilitation 
counseling.

5.  There is no substance loss of the body of the maxilla or 
mandible.

6.  The veteran had active duty service, from February 1951 
to February 1954; and although he served 180 days honorably, 
there is no dental condition shown at discharge, and he did 
not apply for treatment within one year of discharge.

7.  The veteran does not have dental combat wounds.

8.  There is no competent medical evidence showing a nexus 
between an in-service injury and current broken and decayed 
teeth which are sporadically sensitive.   


CONCLUSION OF LAW

The claim for eligibility to VA outpatient dental treatment 
is denied.  38 U.S.C.A. §§ 1712; 38 C.F.R. §§ 3.381, 17.161 
(a), (b), (c), (d), (e), (g), (h), (i) and (j).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that he was struck in the face and teeth 
with a rifle butt during a training exercise in May 1953, in 
Korea.  He contends that this injury has led to the 
development of current dental problems of broken and decayed 
teeth that are sporadically sensitive (May 2002 VA dental 
examination complaints).  He also offers that his in-service 
examinations inconsistently showed which of his teeth were 
missing, and that no records were kept during his training.  
In particular, he contends that the August 1952 examination 
reveals that prior to departing from Korea, he had extensive 
restoration done to his teeth, and that only two teeth were 
missing.  He also contends that his separation report shows 
that six of his teeth were missing in February 1954.  He 
claims that a December 1954 examination report again shows 
that only two teeth were missing.  

The veteran's service medical records (SMRs) include dental 
records dated February and March 1951, and August 1952, and 
reports of medical examinations conducted in conjunction with 
the veteran's discharge (February 1954) and reenlistment in 
the reserves (December 1954).  The dental records show that 
nine teeth were missing.  The February 1954 examination 
report shows that five teeth are missing, and the December 
1954 examination found that only two teeth are missing.  
After a review of those records, the Board finds that the 
dental records are more probative of the veteran's in-service 
dental condition than the reports of the complete physical 
examinations performed by physicians.  This is because other 
than differences in the specific numbering system used, and 
the February 1951 examiner's opinion that tooth 31 
(alternatively numbered as 18) was missing in lieu of tooth 
32 (alternatively numbered as 17), the dental records 
themselves are more comprehensive than the medical 
examinations, they were conducted by dentists, they are all 
consistent, and they tend to confirm one another.  

The record does not reflect any dental treatment since 
service to the present.  

The current medical evidence shows that the veteran was 
afforded a VA dental examination in conjunction with his 
claim, in May 2002.  The VA examiner reviewed the service 
records, the veteran's medical (and medication) history, 
objective complaints, and provided a full dental examination.  
The examiner noted the veteran's claim that the rifle butt 
injury chipped his maxillary central incisors and loosened 
both lateral maxillary incisors, and that he had "little or 
no dental care over the course of the past 50 years."  In 
the opinion of the May 2002 examiner, teeth numbers 2, 3, 14, 
15, 16, 18, 19, 20, 30, and 32 were currently missing.  Tooth 
#9 was grossly carious and fractured off below the gingival 
line and was nonrestorable.  Tooth #31 was also nonrestorably 
carious.  The only restoration present was an amalgam on 
tooth #5, with recurrent carries around the restoration.  
Tooth #8 was nonrestored.  Restorable carries were noted on 
teeth numbers 4, 5, 7, 10, and 17.  There were no 
temporomandibular joint problems.  There was no clinical 
evidence of soft tissue scarring, fractured bones, or loss of 
bony tissue, from the related accident 50 plus years ago.  
The examiner noted that the veteran's oral/dental condition 
would appear to be the result of years of dental neglect more 
so than alleged dental trauma of 50 years ago.  


II.  Legal criteria

Historically, VA phased out the amount of dental treatment it 
was able to provide to veterans, beginning in approximately 
the 1950s.  Initially, the regulations changed to provide for 
one year of VA dental treatment.  Currently, there are 
various "classes" of VA dental treatment eligibility, which 
each provide for a different standard of care, from complete 
dental services, to a one time examination within a specified 
limited timeframe of discharge from active service, depending 
on the veteran's status.  

Veterans entitled to "any needed dental treatment" include 
"Class II(c)" veterans:  POWs interned 90 days or more, see 
38 C.F.R. § 17.161(e); and "Class IV" veterans:  veterans 
rated at 100 percent or in receipt of TDIU.  38 C.F.R. 
§ 17.161(h).  The veteran is service-connected for tinnitus, 
at 10 percent, and for hearing loss, at zero percent.  He 
fits neither of these categories, then.

Certain veterans are also entitled to "medically necessary" 
dental treatment.  This category includes "Class III" 
veterans, those who have a nonservice-connected dental 
condition that is having a "direct and material detrimental 
effect" on their service-connected condition, see 38 C.F.R. § 
17.161(g); and "Class VI" veterans, that is, veterans who are 
scheduled for admission in a VA facility, or who are 
otherwise receiving care and services under Chapter 17, and 
who have a dental condition which is clinically determined to 
be complicating the condition for which they are in receipt 
of Chapter 17 services.  38 C.F.R. § 17.161(j).  The evidence 
does not show that the veteran meets these criteria, and he 
has made no such claims. 

Veterans participating in a rehabilitation program under 
program under Chapter 31 may be authorized such dental 
services as are "professionally determined necessary" for any 
of the reasons enumerated in section 17.47(g).  38 C.F.R. 
§ 17.161(i).  However, it is also not shown that the veteran 
is under such a program.

General "Class II" eligibility (not Class IIa, IIb, or IIc) 
currently allows only for one-time restorative dental 
treatment, normally provided immediately after separation 
from service.  Specific rules apply to determining VA 
treatment eligibility depending on the date of the veteran's 
discharge, 38 C.F.R. § 17.161(b)(2)(i) (discharges prior to 
October 1, 1981), and, in many cases, the type of service.  
38 C.F.R. § 17.162(c) (one time Class II treatment without 
rating action not available to former service members who 
entire tour consisted of ADT or IDT), 38 C.F.R. 
§ 17.161(b)(1)(i)(A) (Class II 90 day service requirement for 
veterans who served on active duty during Persian Gulf War, 
versus 180 service requirement for others).

The veteran was discharged in February 1954, he has active 
duty service certified by the service department, and he did 
serve for more than 180 days.  Thus, he meets some 
preliminary qualifications for Class II eligibility; that is, 
his character of service and length of service fall within 
the group of veterans who qualify for one-time restorative 
treatment eligibility.  However, the Board must also 
determine whether the veteran has met the timing requirements 
provided at 38 C.F.R. § 17.161(b)(2)(i).

Veterans discharged before October 1, 1981, must meet four 
additional criteria to be entitled to Class II eligibility: 
(1) the dental condition or disability must be shown to have 
been in existence at the time of discharge or release from 
active service; (2) the veteran must have been discharged or 
released under conditions other than dishonorable from a 
period of active military, naval or air service of not less 
than 180 days; (3) application for treatment must be made 
within one year after discharge or release; and (4) VA dental 
examination must be completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(2)(i).  These provisions are 
somewhat relaxed from current law, which provides that a 
veteran must now file their dental claim within 90 days of 
discharge, and that no treatment will be authorized if the 
veteran was provided a dental examination prior to discharge.  
See 38 C.F.R. § 17.161 (b)(1)(i).

In this case, the veteran filed his claim in April 2002, 50 
years after his active service.  There is no evidence that 
the veteran filed a claim within one year of service.  Thus, 
he does not meet the criteria for timely filing his claim 
under VA law and regulation for dental treatment eligibility.

The Board is mindful of the Court of Appeals for Veterans 
Claims holding in Mays v. Brown, 5 Vet. App. 302 (1993), 
which found that a veteran who is to be released from service 
shall be given a written explanation of the eligibility 
requirements for VA outpatient dental treatment pursuant to 
38 U.S.C.A. § 1712(b)(2); that the explanation shall be 
signed by the service member, or shall include a 
certification that the member refused to sign; and that if 
there is no certification of record, the time limit is not 
considered to have begun.  Mays, 5 Vet. App. at 306.  
However, Mays is inapplicable to cases where the service 
member was discharged prior to October 1, 1981.  Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) (linchpin of [Mays], § 
1712(b)(2), not passed until 1981, and did not become 
effective until October 1, 1981; where appellant discharged 
in 1954, service department had no duty to notify him about 
applicable time limit), affirmed in part, dismissed in part 
by 87 F.3d 1304 (1996).  Thus, these Class II service 
department notification criteria also do not apply in the 
instant case.  

"Class I" veterans may be authorized "any dental treatment" 
indicated as "reasonably necessary" to "maintain oral health 
and masticatory function."  Class I veterans are those that 
have a service-connected compensable dental disability or 
condition.  Additionally, there is no time limitation for 
making application for treatment and no restriction as to the 
number of repeat episodes of treatment.  38 C.F.R. 
§ 17.161(a).

However, the Board must point out that compensable dental 
disabilities are limited by VA law and regulation.  VA's 
Rating Schedule distinguishes between "replaceable missing 
teeth" or periodontal disease, and teeth lost as a result of 
"loss of substance of body of maxilla or mandible."  
Simington v. West, 11 Vet. App. 41 (1998).  The former may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment (noncompensable service-connected), but the 
loss of teeth as described in the latter provision is rated, 
in accordance with the diagnostic code, when their loss is 
service-connected.  See 38 C.F.R. § 4.150, diagnostic codes 
9900 to 9916.  Thus, it is these latter compensable, service-
connected conditions involving disorders of the maxilla or 
mandible that warrant Class I entitlement.  As there is no 
evidence of a "loss of substance of body of maxilla or 
mandible" there is no evidence showing that Class I 
entitlement is warranted in this case.

Last, veterans with certain service-connected, but 
noncompensable dental conditions are entitled to dental care 
that is deemed "reasonably necessary" for the purposes of 
"correction" of the service-connected disability.  "Class 
II(a)" veterans are veterans who are suffering from combat 
wounds or service trauma, see 38 C.F.R. § 17.161(c).  For the 
purposes of determining whether a veteran has Class II(a) 
eligibility, the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  VAOGCPREC 5- 97 (Jan. 22, 1997).  "Class 
II(b)" veterans are POWs interned for less than 90 days.  38 
C.F.R. § 17.161(d).  They both fall within this standard of 
care.  In the instant case, POW status is neither claimed nor 
shown, so the veteran does not qualify for "Class II(b)" 
status.  

He does, however, claim service trauma.  Thus, if he had a 
service-connected (but noncompensable) dental condition, he 
would be entitled to dental care that is deemed "reasonably 
necessary" for the purposes of "correction" of the service-
connected disability, or "Class II(a)" entitlement.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, a the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Analysis

In this case, although the veteran claims that dental 
treatment is warranted because of an in-service injury, the 
medical evidence preponderates against his claim.  

First, with respect to the veteran's contention that he was 
injured in his mouth and teeth with a rifle butt in service, 
which resulted in chipped maxillary central incisors and 
loosened lateral maxillary incisors (May 2002 VA dental 
examination report contentions), in cases where a "combat" 
veteran claims service connection for injuries or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:  
"Satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation."  See also Collette v. Brown, 82 
F.3d 389, 392-93 (Fed. Cir. 1996).

In this case, although his discharge documents reflect that 
he was engaged in combat operations against enemy forces from 
December 1952 to November 1953, the veteran avers that the 
accident to his mouth happened at NCO Leadership training in 
May 1953 in Korea.  Specifically, he reports that it was 
during night training exercises that he was struck in the 
mouth with a rifle butt.  As the veteran does not contend 
that his injury "was incurred or aggravated in combat" 
(38 C.F.R. § 3.304(d)), the Board finds that 38 U.S.C.A. 
§ 1154(b) is not applicable.  

Moreover, although the veteran's SMRs do indicate some 
inconsistencies in the specific numbers of teeth that each 
examiner felt was missing, this point is not probative 
evidence showing that the veteran's claimed service trauma in 
May 1953 in Korea resulted in any current dental disease.  In 
fact, if the Board were to find every examination report 
equally probative, it would tend to support the opposite 
conclusion, that the veteran's teeth were in better condition 
in December 1954 than in February 1954.  However, as 
indicated above, the Board does not find each SMR equally 
probative, but finds that the dental records are of greater 
probative value than the in-service medical examination 
reports for the reasons stated above.  

Additionally, even the February 1954 examination in his SMRs, 
which the veteran argues shows that six of his teeth are 
missing, shows that the examiner provided a medical opinion 
that the veteran was "dentally qualified" under the section 
of the report titled "Remarks and Additional Dental Defects 
and Diseases."  Further, the December 1954 examination 
report shows that he "meets dental standards," and the 
veteran denied having severe tooth or gum trouble.  Thus, his 
SMRs, while reflecting various missing teeth, do not show 
that the veteran had a dental disability due to the history 
of the in-service injury at the time of discharge.  The 
veteran has neither averred nor shown that any teeth were 
"knocked out" or further damaged beyond the claimed incisor 
chipping and lateral incisor loosening that he recalled at 
the time of the May 2002 VA dental examination, and the 
evidence also does not support such a conclusion.  

The current medical evidence shows, in the opinion of the May 
2002 examiner, that teeth number 2, 3, 14, 15, 16, 18, 19, 
20, 30, and 32 are currently missing.  Tooth #9 was grossly 
carious and fractured off below the gingival line and is 
nonrestorable.  Tooth #31 was also nonrestorably carious.  
Tooth #8 was nonrestored.  Restorable carries was noted on 
numbers 4, 5, 7, 10, and 17.  The only restoration present 
was an amalgam on tooth #5, with recurrent carries around the 
restoration.  There were no temporomandibular joint problems.  
There was no clinical evidence of soft tissue scarring, 
fractured bones, or loss of bony tissue from the claimed 
accident 50 plus years ago.  The May 2002 examiner noted the 
veteran's claims that the rifle butt injury chipped his 
maxillary central incisors and loosened both lateral 
maxillary incisors, and that he had "little or no dental 
care over the course of the past 50 years."  While this 
examination revealed grossly carious and fractured 
nonrestorable teeth, and completely missing teeth, the 
examiner specifically opined that the veteran's present 
dental or oral condition would appear to be the result of 
years of dental neglect, more so than alleged dental trauma 
of 50 years ago.  The Board finds this VA examination 
particularly probative of the medical question at issue, and 
finds the complete, thorough, and well reasoned opinion 
dispositive of the issue at hand.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Thus, although the veteran sincerely may believe that he has 
current dental problems due to an in-service injury, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is therefore not for application, 
and the claim must be denied.  

The Board has considered all applicable law and regulation, 
and he unfortunately does not meet the criteria currently 
governing VA dental outpatient treatment eligibility.  

IV.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 
38 C.F.R. § 3.159, redefined VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. (June 24, 2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the "Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.

As noted above, the veteran filed his claim in March 2002, at 
the RO.  He was next sent a VCAA notice letter in May 2002.  
This letter informed the veteran of VA's obligations to 
notify and assist claimants under the VCAA, what the evidence 
must show to substantiate the claim, what records VA would 
attempt to obtain on his behalf, what records he was expected 
to provide in support of his claims, and of the need to 
advise VA of or submit any additional information or evidence 
that he wanted considered.  The veteran was also provided 
with written notice in August 2002 explaining why dental 
treatment was not available, and with a copy of the November 
2002 SOC.  These documents provided notice of the law and 
governing regulations, and specifically informed the veteran 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  

The veteran has been provided with every opportunity to 
submit evidence and argument, and to respond to VA notices.  
He was provided notice of the law and governing regulations, 
as well as the reasons for the determinations made regarding 
the veteran's claims.  Thus, the Board observes that all of 
the aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  He was provided an 
opportunity to elect the Decision Review Officer process in 
September 2002, and afforded an opportunity for a hearing.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As this duty has been 
fully satisfied in this case, to decide the appeal would not 
be prejudicial error to the claimant.  No useful purpose 
would be served in remanding this matter for more procedural 
development and a remand would result in unnecessarily 
imposing additional burdens on VA with no possible benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

With regard to the duty to assist all identified evidence has 
been obtained and associated with the claims folder, and the 
veteran has not identified any other pertinent evidence 
concerning his claim.  Specifically, all averred existing 
service medical records and VA examination reports has been 
associated with the claims folder.  

He was also afforded the opportunity for both a local hearing 
or informal conference, and a hearing before a Veteran's Law 
Judge at the RO.  The veteran has not identified any other 
pertinent evidence not already of record.  As there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  



ORDER

Entitlement to VA outpatient dental treatment is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



